
	
		I
		112th CONGRESS
		2d Session
		H. R. 6339
		IN THE HOUSE OF REPRESENTATIVES
		
			August 2, 2012
			Mr. Nadler (for
			 himself and Mr. Conyers) introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend title 18, United States Code, regarding access
		  to stored communications and customer records, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Electronic Communications Privacy Act
			 Modernization Act of 2012.
		2.Requirement for
			 warrant for access to contents; notice rules
			(a)Standard for
			 Access to Stored Communications
				(1)In
			 generalSection 2703(a) of
			 title 18, United States Code, is amended to read as follows:
					
						(a)Contents of Wire
				or Electronic Communications(1)A governmental entity
				may require the disclosure by a provider of electronic communication service or
				remote computing service of the contents of a wire or electronic communication
				that is stored, held or maintained by that service only pursuant to—
								(A)a warrant complying with the Federal
				Rules of Criminal Procedure and issued by a court with jurisdiction over the
				offense under investigation or equivalent State warrant; or
								(B)a court under title I or title VII of
				the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1801 et seq. and
				1881 et seq.).
								(2)Unless delayed notice is ordered
				under section 2705, not later than three days after a governmental entity
				receives contents of a communication under this subsection, the governmental
				entity shall notify the subscriber or customer concerned of the matters
				required in notices under, and by the means described in, paragraphs (4) and
				(5) of section
				2705(a).
							.
				(2)Conforming
			 amendmentSection 2703 of
			 title 18, United States Code, is amended by striking subsection (b).
				(b)Prohibition on
			 disclosure of customer communications or recordsSection
			 2702(a)(3) of title 18, United States Code, is amended to read as follows:
				
					(3)a provider of remote computing service or
				electronic communication service to the public shall not knowingly divulge to
				any governmental entity the contents of any communication described in section
				2703(a) or any record or other information pertaining to a subscriber to or
				customer of such
				service.
					.
			(c)Delayed
			 noticeSection 2705 of title 18, United States Code, is amended
			 to read as follows:
				
					2705.Delayed
				notice
						(a)Delay of
				notification(1)A governmental entity
				acting under section 2703(a) may, when a warrant is sought, include in the
				application a request for an order delaying the notification required under
				section 2703(a) for a period not to exceed 90 days, and the court shall issue
				the order if the court determines that there is reason to believe that
				notification of the existence of the warrant may have an adverse result.
							(2)In paragraph (1) the term
				adverse result means—
								(A)endangering the life or physical
				safety of an individual;
								(B)flight from prosecution;
								(C)destruction of or tampering with
				evidence;
								(D)intimidation of potential witnesses;
				or
								(E)otherwise seriously jeopardizing an
				investigation or unduly delaying a trial.
								(3)The court may, upon application,
				grant an extension of an order issued under paragraph (1), or of a previous
				extension of such an order, for up to an additional 90 days.
							(4)Upon expiration of the period of
				delay granted under this subsection, the governmental entity shall provide the
				customer or subscriber a copy of warrant together with notice that—
								(A)states with reasonable specificity the
				nature of the law enforcement inquiry; and
								(B)informs such customer or
				subscriber—
									(i)that information maintained for
				such customer or subscriber by the service provider named in such process or
				request was supplied to or requested by that governmental authority and the
				date on which the supplying or request took place;
									(ii)that notification of such customer
				or subscriber was delayed;
									(iii)what court made the determination
				pursuant to which that delay was made; and
									(iv)which provision of this chapter
				allowed such delay.
									(5)The method of providing matter
				required to be provided under paragraph (4) may be by service upon the person
				to whom the matter is to be provided, or delivery by registered or first-class
				mail, electronic mail, or other means reasonably calculated to be effective as
				specified by the court issuing the warrant.
							(b)Preclusion of
				notice to subject of governmental accessA governmental entity
				acting under section 2703, to the extent that it may delay notice pursuant to
				subsection (a) of this section, may apply to a court for an order commanding a
				provider of electronic communications service or remote computing service to
				whom a warrant is directed not to notify any other person of the existence of
				the warrant. The court shall enter such an order, or an extension of such an
				order (or earlier extension), for a period up to 90 days, if the court
				determines there is reason to believe that notification of the existence of the
				warrant will result in an adverse result as that term is defined in subsection
				(a)(2).
						.
			3.Reporting
			 requirements
			(a)In
			 generalChapter 121 of title
			 18, United States Code, is amended by adding at the end the following:
				
					2713.Reporting
				requirements
						(a)General
				rulemaking authority for reports under this sectionThe Director
				of the Administrative Office of the United States Courts may make rules
				regarding the content and form of the reports required under this section and
				reports required under section 3126.
						(b)Reports
				concerning disclosures
							(1)To
				Administrative OfficeNot later than 30 days after the issuance
				or denial of an order or warrant compelling the disclosure of the contents of
				any wire or electronic communication or records or information under this
				chapter the issuing or denying judge shall report to the Administrative Office
				of the United States Courts—
								(A)the fact that an
				order was applied for;
								(B)the type of order
				applied for;
								(C)whether the order
				was granted as applied for, was modified, or was denied;
								(D)whether the court
				also granted delayed notice and the number of times such delay was
				granted;
								(E)the identity,
				including district where applicable, of the applying investigative or law
				enforcement agency making the application and the person authorizing the
				application; and
								(F)the type of
				information or records sought in the order.
								(2)To
				CongressIn April of each
				year the Director of the Administrative Office of the United States Courts
				shall report to Congress with respect to the preceding calendar year—
								(A)the overall total
				number of each of the events described in the subparagraphs of paragraph (1),
				regarding applications reported to that Office; and
								(B)a summary and
				analysis of the data described in paragraph (1).
								(c)Reports
				concerning emergency disclosures
							(1)To
				Administrative OfficeIn January of each year, the Attorney
				General, the Secretary of the Department of Homeland Security, the principal
				prosecuting attorney of a State, and the principal prosecuting attorney for any
				political subdivision of a State shall report to the Administrative Office of
				the United States Courts—
								(A)the number of
				accounts from which voluntary disclosures were made under sections (b)(8),
				(c)(4), or (e) of section 2702; and
								(B)a summary of the
				basis for disclosure in those instances where—
									(i)voluntary
				disclosures under section 2702(b)(8) were made; and
									(ii)the investigation
				pertaining to those disclosures was closed without the filing of criminal
				charges.
									(2)To
				CongressIn April of each
				year the Director of the Administrative Office of the United States Courts
				shall report to Congress with respect to the preceding calendar year—
								(A)the number of
				voluntary disclosures described in paragraph (1) that were made during the
				preceding calendar year; and
								(B)a summary and
				analysis of the information required to be reported by paragraph (1).
								(d)Provider
				reporting requirements
							(1)To
				Administrative OfficeExcept
				as provided in paragraph (2), in January of each year each provider of
				electronic communication service or remote computing services shall report with
				respect to the preceding calendar year to the Administrative Office of the
				United States Courts—
								(A)the number of legal demands received from
				Federal law enforcement agencies during the preceding calendar year for records
				concerning electronic communication service or remote computing service;
								(B)the number of
				legal demands received from Federal law enforcement agencies during the
				preceding calendar year for the contents of wire or electronic communications
				in an electronic communications service or a remote computing service;
								(C)the number of
				legal demands received from State and local law enforcement agencies during the
				preceding calendar year for records concerning electronic communication service
				or remote computing service;
								(D)the number of
				legal demands received from State and local law enforcement agencies during the
				preceding calendar year for the contents of wire or electronic communications
				in an electronic communications service or a remote computing service; and
								(E)the number of
				accounts about which information, including subscriber or customer information,
				was disclosed, specifying the numbers disclosed pursuant to legal demand and
				the numbers disclosed voluntarily, to Federal, State, or local law enforcement
				agencies.
								(2)ExceptionsThe requirement of paragraph (1) does not
				apply to a provider of electronic communication services or remote computing
				services that, during the reporting period—
								(A)received less than
				50 requests combined from law enforcement agencies;
								(B)disclosed account
				information concerning less than 100 subscribers or customers; or
								(C)had less than
				100,000 total customers or subscribers at the end of the calendar year.
								(3)CompensationThe Director of the Administrative Office
				of the United States Court may provide reasonable compensation to a provider
				for the costs of compiling a report required under this subsection.
							(4)Confidentiality
				of identity of service providersThe Director of the
				Administrative Office of the United States Courts shall establish procedures to
				prevent the release to the public of the identity of service providers with
				respect to disclosures they make under this subsection.
							(5)To
				CongressIn April of each
				year, the Director of the Administrative Office of the United States Courts
				shall report to Congress with respect to the preceding calendar year—
								(A)the total numbers
				of legal demands and of disclosures required to be reported under paragraph
				(1); and
								(B)a summary and
				analysis of the information required to be reported by paragraph (1), but
				without disclosing the identity of any service provider with respect to the
				disclosures to law enforcement that service provider
				made.
								.
			(b)Clerical
			 amendmentThe table of sections at the beginning of chapter 121
			 of title 18, United States Code, is amended by adding at the end the following
			 new item:
				
					
						2713. Reporting
				requirements.
					
					.
			(c)Conforming
			 amendmentSection 2702 of title 18, United States Code, is
			 amended by striking subsection (d).
			4.Report regarding
			 mobile tracking devicesNot
			 later than two years after the date of the enactment of this subsection, the
			 Attorney General shall complete a study to determine trends relating to the
			 frequency and effectiveness of the use of mobile tracking devices under section
			 3117 and report the results of that study to Congress.
		5.Reports
			 concerning pen registers and trap and trace devicesSection 3126 of title 18 is amended to read
			 as follows:
			
				3126.Reports
				concerning pen registers and trap and trace devices
					(a)To
				Administrative officeNot
				later than 30 days after the expiration of an order (or each extension thereof)
				entered under section 3123, or the denial of an order for a pen register or
				trap and trace device, the issuing or denying judge shall report to the
				Administrative Office of the United States Courts—
						(1)the fact that an
				order or extension was applied for;
						(2)whether the order
				or extension was granted as applied for, was modified, or was denied;
						(3)the period of
				interceptions authorized by the order, and the number and duration of any
				extensions of the order;
						(4)the offense
				specified in the order or application, or extension of an order;
						(5)the number and
				nature of the facilities affected; and
						(6)the identity,
				including district, of the applying investigative or law enforcement agency
				making the application and the person authorizing the order.
						(b)To
				CongressIn April of each
				year the Director of the Administrative Office of the United States Courts
				shall report to Congress with respect to the preceding calendar year—
						(1)the number of
				applications for pen register orders and orders for trap and trace devices;
				and
						(2)a summary and
				analysis of the information required to be reported by subsection
				(a).
						.
		6.Transition
			 provision related to reporting requirements under amendments made by this
			 Act
			(a)For reports to
			 the Administrative OfficeAny
			 requirement to report to the Administrative Office of the United States Courts
			 contained in an amendment made by this Act shall not take effect until the
			 beginning of the first January that begins one year or later after the date of
			 the enactment of this Act.
			(b)For reports to
			 CongressAny requirement for
			 a report to Congress contained in an amendment made by this Act shall not take
			 effect until reports have been required to be made under that amendment to the
			 Administrative Office of the United States Courts pursuant to subsection (a)
			 for an entire calendar year.
			7.Making
			 suppression remedies the same for intercepted wire, oral, and electronic
			 communications
			(a)Section 2518
			 amendmentsSection 2518(10)
			 of title 18, United States Code, is amended—
				(1)in paragraph (a),
			 by striking wire and inserting electronic, wire,;
			 and
				(2)by striking
			 paragraph (c).
				(b)Section 2515
			 amendmentSection 2515 of
			 title 18, United States Code, is amended by striking wire and
			 inserting electronic, wire,.
			
